Citation Nr: 0938078	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  06-28 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating of greater than 10 percent 
for residuals of an upper respiratory infection, to include 
dyspnea and chronic bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from December 
1971 to December 1974.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2006 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in Detroit, Michigan.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran in this case seeks an increased rating of greater 
than 10 percent for a service-connected respiratory 
disability.  In January 2007, the Veteran reported for a VA 
examination.  The examiner stated that he could not 
accurately interpret the results of his examination because 
of poor effort on behalf the Veteran.  However, the examiner 
also recommended that a new examination be scheduled to 
provide the Veteran with another opportunity.  

Given the examiner's recommendation and the length of time 
elapsed since the Veteran's last VA examination, the Board 
finds that remand for a new examination is warranted to 
accurately assess the Veteran's current level of disability.

Additionally, upon remand, the Agency of Original 
Jurisdiction (AOJ) should obtain all relevant VA treatment 
records available from April 2006 to present. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all relevant VA treatment 
records from April 2006 to present, 
including any available treatment records 
from the Detroit VAMC.

2. Schedule the Veteran for a VA 
examination to determine the extent of his 
respiratory disability. The claims file, 
including a copy of this remand, must be 
made available to the examiner for review, 
and the examination report should reflect 
that such review was accomplished.

All appropriate tests and studies should 
be conducted, and any consultations deemed 
necessary should be accomplished, to 
determine results for the following 
pulmonary function indicators, including 
pre- and post-bronchodilator:

(a) FEV-1, percent of predicted value,

(b) FEV-1/FVC, percent,

(c) DLCO (SB), percent of predicted value,

(d) maximum exercise capacity (measured by 
oxygen consumption in ml/kg/min).

All test results should be explicitly 
labeled so that FEV-1, percent predicted, 
FEV-1/FVC, percent and DLCO (SB), percent 
predicted are clearly identified.

Additionally, all test results should be 
furnished to the examining provider prior 
to the completion of his or her 
examination report. If any of the 
requested information cannot or should not 
be obtained for any reason, the examiner 
should provide an explanation of why this 
is so.

Finally, the examiner should indicate 
whether the Veteran suffers from any of 
the following:

(a) cor pulmonale,

(b) right ventricular hypertrophy,

(c) pulmonary hypertension (shown by Echo 
or cardiac catheterization),

(d) episodes of acute respiratory failure, 
or

(e) a requirement for outpatient oxygen 
therapy.

3. After completion of the above and any 
other development deemed necessary, review 
the expanded record and readjudicate the 
Veteran's claim on appeal. Unless the 
benefits sought are granted, the Veteran 
and his representative, if any, should be 
furnished a supplemental statement of the 
case that fully complies with the 
provisions of 38 C.F.R. § 19.29 (2008). 
The Veteran and his representative, if 
any, should then be afforded the 
opportunity to respond, after which the 
case should be returned to the Board, if 
in order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


